In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-18-00159-CR



       DEMETRIUS TROYILL SMITH, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



          On Appeal from the 6th District Court
                Lamar County, Texas
                Trial Court No. 27572




      Before Morriss, C.J., Moseley and Burgess, JJ.
                                               ORDER

        Court reporter Terry Spangler recorded the trial court proceedings in appellate cause

number 06-18-00159-CR, styled Demetrius Troyill Smith v. The State of Texas, trial court cause

number 27572 in the 6th Judicial District Court of Lamar County, Texas. The reporter’s record

was originally due October 30, 2018. The record has not been filed. Spangler has not requested

an extension of the filing deadline, even after receiving email correspondence from this Court

inquiring about the status of the record.

        The Texas Rules of Appellate Procedure establish that “trial and appellate courts are jointly

responsible for ensuring that the appellate record is timely filed.” TEX. R. APP. P. 35.3(c). The

Rules further instruct that an “appellate court may enter any order necessary to ensure the timely

filing of the appellate record.” Id. In furtherance of our responsibilities established by the Rules,

we find we must take steps to ensure that the record in this case is filed in a reasonable amount of

time.

        Therefore, we order Spangler to file the reporter’s record in cause number 06-18-00159-

CR, styled Demetrius Troyill Smith v. State of Texas, trial court cause number 27572 in the 6th

Judicial District Court of Lamar County, Texas, to be received no later than November 29, 2018.

        If the reporter’s record is not received by November 29, we warn Spangler that we may

begin contempt proceedings and order her to show cause why she should not be held in contempt

of this Court for failing to obey its order.




                                                 2
      IT IS SO ORDERED.

                          BY THE COURT

Date: November 8, 2018




                            3